Case 5:20-cv-00612-NC Document 1-2 Filed 01/27/20 Page 1of5

EXHIBIT B

 
 

ase 520-cv-00612-NC,'D

 
 

-00612-NC Document 1-2 Filed 01/27/20 Page 3 of 5

 

SUMMER 2017

 

 

WHEELS

Vantastic Ride

Four Bay Area women who
prefer their automobiles big, boxy,
and painted with flames.

 

wenty years ago, Beth Allen and her
band were driving across the Texas
border in her 1981 Dodge conver-
sion van when the brakes gave out. A
runaway van would be a Border Patrol mag-

 

net no matter what, but this one was also
painted purple with flame details. “We just 4
kept rolling, and they’re yelling at us, ‘Stop!

Stop!’ and my bandmate who was driving is

yelling, ‘I’m hitting the brakes, I’m hitting

the brakes!” Allen says. It wasn’t the van’s

last mishap, nor did it mar her eternal affec-
tion for it. “That van, oh,” she says, “that was

my baby.”

Allen’s Dodge, acquired in 1993, launched
alove affair with van society—a multifaceted
customization-obsessed community whose
aesthetics run the gamut from funky 1970s
nostalgia to tiny-house quaint. As a woman,

Allen is a minority in the dude-heavy scene,
but there are dozens of female vanners in the
Bay Area and hundreds nationwide who net-
work through online groups and swap advice
on how to outfit their rigs. Allen—who gave
the Dodge its fiery purple paint job—con-
siders herself a “junkyard Martha Stewart.” |
Ashley Lakics, founder of the van group

 

PHOTOGRAPHS BY CHRISTIE HEMM KLOK

 

 

juLy 2017 / San Francisco 43 ||

 
Seane people lowk acizamre af hee ea
dependent lifestyle. she says, bat they dant
appreciate the skills she’s acquired. such as
learning to install solar.

“I feel I can call myself pretty handy now
after a year and a half of building out a van,”
she says. Her future plans include building
U-shaped bench seating with a pop-out
table for entertaining—proof of the lengths
to which vanners will go to personalize
their rides. =

by Oakland a

San Francisco / juty 2017

 

gathering

recently gota

bikes. At stationary

hanging out in a conce

she estimates that she’s had ov

dozen people inside at once. *

kind of like a mullet haircut,” she

says. “It’s business in the front, party
~ in the back.”

WO WOR
NE MAC:

 

DOW
> YEARS OLL

SEI BS asp eee iat

b sides of the Atlantic. |

unmistakable Americ<
Sweeet Cicely Daniher, Richmond

vas going through a divorce when
keys to a recently acquired van.
icorn painted on the outside,”
ant move—she felt like her ex was
out of Oakland, where she lived at
could watch her drive a van embla-
ve unicorn all over town.
cruising on weekend trips, partying, meet-
vas my redemption-mobile,” she says.
ng a van is simple: “They leak, they get rust,
box,” she says. But Daniher, a tattoo artist, is
or aesthetics” and loves '70s design. She had
triped, sourced vintage wheels, and got
~ vanity plates. Driving around or stopped at a
t unusual for her to get a thumbs-up or see a
tle girl. She often pulls over so they can pose
to. “It’s funny if I’m in a bad mood and I’m driv-
e says, laughing. “Because then | look and it’s like,
ht, the fucking unicorn.”

52016 THE MACALLAN DISTILLERS LIM

pAAAAAAAAAAAAAAL
AAAAAAAAAAAAAAA.
aA AAAS MAAAAA
i

Case 5:20-cv-00612-NC Document 1-2 Filed 01/27/20 Page 5of5

t

. ; Stop in to see our exclusive aécessories,
including one of a kinds*found only in our stores. + :
685 Seventh Street, San Francisco * : f
roomandboard.com i ;

Sweet Cicely
Daniher gives a new
meaning to horsepower
in her unicorned-out 1972
Chevy G10 van. Check out
the rest of the ladies on
the vanguard of van life ;
on page 42.

 

sear

came

A eA

ae «©

 

re

All Hands on Deck

The offices of San Francisco lit up when we
found out that Ali Wong, the locally born
comic virtuoso behind Baby Cobra, had
agreed to pose for our annual “Best ofSan
Francisco” cover. So when it came time for Better
the photo shoot, design director Clark Miller 4. Than
and photo editor Karen Williams went all out. att Coffee
In total, the three-and-a-half-hour shoot, For this month’s Affinities shoot (page 168), pho-
which took place in Los Angeles, involved a tographer Anastasiia Sapon and photo editor Karen
team of 10 (including stylist Diane Lin, at left, Williams (above, upright) highlighted revelers from
a a! f ae : Daybreaker SF, a sober, early-morning rave. True
and makeup artist Mai Quynh, right), oo to form, the shoot took place at 6 a.m. Despite the
different backgrounds, three outfit changes, hour, “everyone was full of life, love, and energy,”
Williams says—Erin Mcintosh (above, upside down)
especially so. After the shoot, everyone headed
down to the party, where they danced up a storm.
Bridge, balloons, bedsheets, and alawn chair. Then they all went to work.

 

two hairstyles, six umbrellas, an inflatable
banana, flowers, fake grass, a toy Golden Gate

CLOCKWISE FROM TOP: CHRISTIE HEMM KLOK; ANASTASIIA SAPON: JON STEINBERG

 

 

 

 

 
